Title: To George Washington from Colonel Vienne, 15 September 1778
From: Vienne, Louis-Pierre, marquis de
To: Washington, George


          
            your Excellency
            To boston 15 7bre 1778
          
          having Reciev’d news from France, which oblige Me to go home as soon as possible for domestick Concerns, and unwilling [to] Leave off the american Service, I entreat your Excellency to be pleased to give 
            
            
            
            me a furlough for Eighteen Months; I pray you to send me a Writing Certifying that I serv’d in your armie as volonteer Since the first june till the fifteenth of july Next, that I Was at minmouth’s Battle, that having been Sent to take a View of the Ennemi’s Camp I took Some prisonners, that the Congress gave me the Rang of Colonel the fifteenth of july, that I Landed in Rhode Island With the american troops, and that My Conduct and Behaviour have been Belonging to an officer and gentleman, I Believe it is the General Suffrage: but the Certificate I Require of your Excellency, is too precious and flattering for me that I not Entreat you to grant it to me.
          I Require of your Excellency to be pleased to write quick an answer to me, the Vessel I propose to go in being Ready to Sail and Waiting only for my parting your permission and Certificate.
          I pray you to give the all to Mr de chouans Who Will have the honour to Deliver you this. it is With the Sentiments of the most profound Respect I have the honour to be of your Excellency the Most humbly and obedient Servant
          
            C[olonel] marquis Devienne
          
        